                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00523-KES                                                 Date: January 31, 2020

Title: DONALD IRWIN v. ANDREW SAUL, Commissioner of Social Security


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



           PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause




        In December 2019, the Court extended the filing deadline for the final Joint Stipulation to
January 29, 2020. (Dkt. 23.) As of the date of this Order, the Court has not received the Joint
Stipulation. Plaintiff is ordered to show cause on or before February 7, 2020, why this case
should not be dismissed for lack of prosecution. Plaintiff may discharge this OSC by filing the
Joint Stipulation by February 7, 2020.



                                                                       Initials of Deputy Clerk JD
